Approval of the minutes of the previous sitting: see Minutes
(IT) Mr President, the Bureau of this Parliament officially informed us of the fact that MEPs' attendances in committee and plenary sessions were to be made public on the European Parliament website. This was, incidentally, a move in response to a specific vote taken by this Parliament during its January session, when we voted for this, that is, for this information to be made public.
So, Mr President, I have a request for you: since the Bureau is likely to hold only one or two more meetings at most in due course, to ensure that the will of this Parliament is respected, I formally request that you undertake to confirm that both this will and the vote taken by this House will be respected. I would not like to think that entirely bureaucratic reasons have prevented this requirement for transparency from being observed, because we made a commitment to the European electorate and public too.
Thank you very much. Parliament's will is always decisive. We will consider what you had to say in the next meeting of the Bureau.
(FR) Mr President, a law on women's rights which, according to the Afghan senator Humeira Namati, is worse than that which was in force at the time of the Taliban, has been signed by President Hamid Karzai.
This text makes it legal for a husband to rape his wife and forbids women from going out, working or visiting the doctor without the husband's permission. In addition, the law grants custody of children only to the father and grandfather.
I call on you, Mr President, immediately to take all the measures necessary to express the total disapproval of our Parliament and to include this item under urgent business for our next session.
(Applause)
Thank you, Mrs Záborská. We will take care of this matter.